                                   1

                                   2

                                   3

                                   4                                        UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LINDA CHAMPAGNE,                                        Case No. 17-cv-02128-SK
                                   8                          Plaintiff,
                                                                                                 JUDGMENT AND DISMISSAL
                                   9                   v.

                                  10     PLANNERNET, INC.,
                                  11                          Defendant.

                                  12              Pursuant to the preliminary approval order entered on April 22, 2019 (Dkt. 82), and the order
Northern District of California
 United States District Court




                                  13   granting final approval of the class action settlement entered on October 9, 2019, IT IS HEREBY
                                  14   ORDERED, ADJUDGED AND DECREED AS FOLLOWS:
                                  15              1.        The Court hereby enters judgment in favor of Plaintiffs and against Defendants and
                                  16   approves the terms of the Class Settlement Agreement (the “Agreement”), attached hereto as Exhibit
                                  17   1. The Agreement shall be incorporated into this judgment as though all terms therein are set forth
                                  18   in full.
                                  19              2.        This constitutes a final judgment in this action, as defined in Federal Rule of Civil
                                  20   Procedure 58(a)(1). All claims asserted in this Action are DISMISSED WITH PREJUDICE as to
                                  21   Plaintiff Linda Champagne and all class members, to the maximum extent permitted by law. The
                                  22   PAGA claims asserted in this Action are hereby dismissed with prejudice as to Plaintiff Linda
                                  23   Champagne and all class members.              Plaintiff Linda Champagne and all class members are
                                  24   permanently enjoined from pursuing or seeking to reopen any of the released claims as defined in
                                  25   the Agreement, to the maximum extent permitted by law. Plaintiff Linda Champagne and all class
                                  26   members are permanently enjoined from pursuing or seeking to reopen any of the PAGA Claims,
                                  27   as defined in the Agreement, to the maximum extent permitted by law. Except as set forth in the
                                  28   Agreement and the Final Approval Order, each party is to bear her/his/its own attorneys’ fees and
                                   1   costs.

                                   2            3.     Without affecting the finality of the judgment, the Court shall retain exclusive and

                                   3   continuing jurisdiction over the above-captioned action and the parties, including all class members,

                                   4   for purposes of supervising, administering, implementing, enforcing, and interpreting the

                                   5   Agreement, the Final Approval Order, any releases in connection therewith, and any other matters

                                   6   related or ancillary to the foregoing.

                                   7            This action is hereby DISMISSED, and the Clerk is directed to close the file.

                                   8            IT IS SO ORDERED, ADJUDGED AND DECREED.

                                   9   Dated: October 9, 2019

                                  10                                                    ______________________________________
                                                                                        SALLIE KIM
                                  11                                                    United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
